FILED
                            NOT FOR PUBLICATION                             FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10505

               Plaintiff - Appellee,             D.C. No. 4:09-cr-01358-DCB

  v.

FELIX SANTIAGO LEMUS-                            MEMORANDUM *
RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Felix Santiago Lemus-Rodriguez appeals from the 41-month sentence

imposed following his guilty-plea conviction for re-entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Lemus-Rodriguez contends that the district court committed procedural error

by: (1) relying on a clearly erroneous fact; (2) failing to explain adequately its

reasons for rejecting his arguments; and (3) failing to explain adequately the

reasons for and the extent of variance from the guidelines range.

      Lemus-Rodriguez has not demonstrated that the alleged factual error by the

district court affected his substantial rights. See United States v. Dallman, 533

F.3d 755, 761-62 (9th Cir. 2008). Lemus-Rodriguez’s other contentions of

procedural error are belied by the record. It is clear the district court considered

Lemus-Rodriguez’s sentencing arguments. See United States v. Perez-Perez, 512

F.3d 514, 516 (9th Cir. 2008).

      Finally, in light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) factors, the sentence is not substantively unreasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     09-10505